DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
This action is Non-Final.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "146" and "246" have both been used to designate insertable portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “146” has been used to designate both insertable portion and circuit diagram.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: the drawing and specification reference numbers do not match, see drawing objections.  Appropriate correction is required.

Claim Objections
Claims 1, 3-15 are objected to because of the following informalities:  Claim terminology should be clear and consistent:
Claims 1 “the control part” should read “the at least one control part”;
Claims 1, 5, 6, 7, 8, 12, 13, 15: “the body mount” should read “the at least one body mount”;
Claims 1, 9, 15: “the analyte” should read “the at least one analyte”;
Claims 1, 3, 4, 5, 6, 8: “the lever” should read “the at least one lever”;
Claims 1, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15: “the electronics unit” should read “the at least one electronics unit”;
Claims 5-6: “the closed position” should read “the at least one closed position”;
Claims 9, 11, 12: “the sensor” should read “the at least one sensor”;
Claim 9: “the substrate” should read “the at least one substrate”;
Claim 9: “the electrodes” should read “the at least two electrodes”’;
Claim 9: “the electrical traces” should read “the at least two electrical traces”;
Claims 9, 10, 11, 12: “the contact pads” should read “the at least two contact pads”;
Claim 13: “the electronic electronics unit” should read “the at least one electronics unit”;
Claim 14: “the energy charging station” and “the charging station” should each read “the at least one charging station”; and

Furthermore, Claim 15 “the following steps” should be deleted.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 13 recite the limitation "the unlocked state".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brister et al. (Brister, US 2006/0019327).
Regarding claim 1, Brister teaches a sensor assembly for detecting at least one analyte in a body fluid, comprising 
at least one control part (see entire document, especially Figure 2, the control part having: 
at least one body mount configured for attachment to a body of a user (see entire document, especially Figures 1-2 element 14);
 at least one electronics unit attachable to the body mount, having at least one electronics component for one or more of controlling the detection of the analyte or transmitting measurement data to another component (see entire document, especially Figures 1-3 element 16, [0093], [0095]); 
wherein the body mount includes a locking mechanism having at least one lever pivotably mounted to the body mount, the lever being configured to lock the electronics unit to the body mount (see entire document, especially Figures 1-3, element 30 pivots about the fulcrum to snap-fit and release applicator or electrical units attached, [0094] In one embodiment, an applicator 12 is provided for inserting the sensor 32 through the host`s skin at the appropriate insertion angle with the aid of a needle (see Figs. 6 through 8), and for subsequent removal of the needle using a continuous push-pull action. Preferably, the applicator comprises an applicator body 18 that guides the applicator components (see Figs. 6 through 8) and includes an applicator 
Regarding claim 2, Brister teaches wherein the locking mechanism is a self-locking mechanism (see entire document, especially Figures 1-3, element 30 pivots about the fulcrum to snap-fit and release applicator or electrical units attached, [0094], [0218]).
Regarding claim 3, Brister teaches wherein the lever is a self-locking lever (see entire document, especially Figures 1-3, element 30 pivots about the fulcrum to snap-fit and release applicator or electrical units attached, [0094], [0218]).
Regarding claim 4, Brister teaches wherein the lever is a knee lever (see entire document, especially Figures 1-3, reasonably reads on element 30 which pivots about the fulcrum with two components on either side for snap and release to snap-fit and release applicator or electrical units attached, [0094], [0218]).
Regarding claim 5, Brister teaches wherein the lever has at least one open position in which the electronics unit is removable from the body mount and at least one closed position in which the electronics unit is locked to the body mount, wherein, with the electronics unit attached to the body mount and the lever being in the closed position, the electronics unit exerts a force onto the lever which keeps the lever in the closed position (see entire document, especially 
Regarding claim 6, Brister teaches wherein the lever is pivotable about a pivot axle, wherein the lever comprises a lever arm on one side of the pivot axle and an extension on an opposing side of the pivot axle, wherein the electronics unit, when attached to the body mount and the lever being in the closed position, exerts a force onto the extension, thereby forcing the lever into the closed position or keeping the lever in the closed position (see entire document, especially Figures 1-3, reasonably reads on the snap fit connection of 30 with 16).
Regarding claim 7, Brister teaches wherein the body mount comprises a first guiding structure, wherein the electronics unit comprises a second guiding structure, wherein the first guiding structure and the second guiding structure are configured to interact such that the electronics unit is positioned relative to the body mount in a state in which the electronics unit is locked to the body mount (see entire document, especially Figures 1-3, reasonably reads on the contours of elements 16 and 24 which connect and are held by snap-fit connection).
Regarding claim 8, Brister teaches the body mount having a receptacle on a side opposing the lever, the receptacle being capable of receiving a part of the electronics unit opposing a part of the electronics unit engaged by the lever (see entire document, especially Figure 3, reasonably reads on the connections of 16 and 24 and the surfaces of the 24 receiving 16 that oppose lever related elements 30 of the snap-fit connection).
Regarding claim 15, Brister teaches a method of assembling a sensor assembly for detecting at least one analyte in a body fluid, the method comprising the following steps
providing at least one body mount configured for attachment to a body of a user (see entire document, especially Figures 1-3, 11A element 24);

locking the electronics unit to the body mount by using at least one locking mechanism having at least one lever pivotably mounted to the body mount (see entire document, especially Figures 1-3, element 30 pivots about the fulcrum to snap-fit and release applicator or electrical units attached, [0094] In one embodiment, an applicator 12 is provided for inserting the sensor 32 through the host`s skin at the appropriate insertion angle with the aid of a needle (see Figs. 6 through 8), and for subsequent removal of the needle using a continuous push-pull action. Preferably, the applicator comprises an applicator body 18 that guides the applicator components (see Figs. 6 through 8) and includes an applicator body base 60 configured to mate with the mounting unit 14 during insertion of the sensor into the host. The mate between the applicator body base 60 and the mounting unit 14 can use any known mating configuration, for example, a snap-fit, a press-fit, an interference-fit, or the like, to discourage separation during use. One or more release latches 30 enable release of the applicator body base 60, for example, when the applicator body base 60 is snap fit into the mounting unit 14. [0218] Referring to the mechanical fit between the mounting unit 14 and the electronics unit 16 (and/or applicator 12), a variety of mechanical joints are contemplated, for example, snap fit, interference fit, or slide fit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. (Brister, US 2006/0019327) as applied to claim 1 above, and further in view of Yodfat et al. (Yodfat, US 2012/0277667).
Regarding claim 9, Brister teaches wherein the sensor assembly further comprises at least one sensor for detecting the at least one analyte in the body fluid (see entire document, especially Figures 3-5 element 32), the sensor having at least one substrate, the sensor further having at least two electrodes applied to the substrate, the electrodes being adapted for detecting the analyte, the sensor further having at least two contact pads applied to the substrate (see entire document, especially Figure 4-5 electrodes 44, 46, contact pads includes surface of 28, [0116] substrate), but the limitation of at least two electrical traces applied to the substrate, the electrical traces electrically connecting the electrodes and the contact pads is not directly taught.
YodFat teaches a similar sensor which includes a substrate, traces, electrodes, and contact pads, and reasonably teaches all sensor limitations claimed of the sensor having at least one substrate, the sensor further having at least two electrodes applied to the substrate, the electrodes 
Regarding claim 10, the limitations are met by Brister in view of Yodfat, where the combination teaches wherein the electronics unit electrically contacts the contact pads in a locked state of the locking mechanism (see Yodfat Figure 21, see Brister Figure 12C, and [0222]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known element for another to obtain predictable results of measuring an analyte concentration in a person.
Regarding claim 11, the limitations are met by Brister in view of Yodfat, where the combination teaches wherein the locking mechanism, in the unlocked state, is configured to press at least two electrical contacts of the electronics unit onto the contact pads of the sensor or vice versa (see Yodfat Figure 21, Brister Figure 12C result of snap fit from unlocked to locked state). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a simple substitution of one known element for another to obtain predictable results of measuring an analyte concentration in a person.
Regarding claim 12, the limitations are met by Brister in view of Yodfat, where the combination teaches wherein the body mount has an essentially flat base, having a side facing the user and an opposing side facing the electronics unit, wherein the sensor is attachable to the body mount in such a way that the contact pads of the sensor are facing the electronics unit (see 
Regarding claim 13, the limitations are met by Brister in view of Yodfat, where Brister teaches wherein the electronic electronics unit has an essentially flat bottom surface facing the body mount in the unlocked state, wherein at least two electrical contacts of the electronics unit are located on the flat bottom surface (see entire document, especially [0222], and Figure 12C).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. (Brister, US 2006/0019327) as applied to claim 1 above, and further in view of Villegas et al. (Villegas, US 2011/0273839) and Overly et al. (Overly, US 6,438,229).
Regarding claim 14, the limitations are met by Brister, where Brister teaches the electric unit contains rechargeable batteries (see entire document, especially [0238]), but Brister is silent to the claimed features of further comprising at least one charging station for charging at least one energy storage device comprised in the electronics unit, the energy charging station comprising a charging locking mechanism also having a charging station locking mechanism including at least one lever pivotably mounted to the charging station, the lever being configured to lock the electronics unit to the charging station.
Villegas teaches a similar system for on patient sensing, and includes a dock system to connect and recharge a battery of an electronic unit of the sensing system, and reasonably teaches the claimed features including at least one charging station for charging at least one energy storage device comprised in the electronics unit (see entire document, especially Figures 
  Villegas appears to teach the following features the energy charging station comprising a charging locking mechanism also having a charging station locking mechanism including at least one lever pivotably mounted to the charging station, the lever being configured to lock the electronics unit to the charging station (see entire document, especially Figures 6A-C where the release mechanism in 6A that must be pressed to release 104 appears to be present in Figure 6C where 104 docks to be recharged), but Villegas is silent as to call out this structure specifically for this function.
Overy teaches a reasonably pertinent system to the claimed invention of mechanisms to allow for charging station connection to an electronic unit, and teaches a docking system for recharging an electronic device, and that such includes a latching mechanism resembling a snap fit mechanism seen in Brister connection of body mount and electronic unit, and that appears to be present in Villegas (see Figure 2 elements 14 and 13), which when such mechanism is modified with the Villegas dock station would reasonably teach the energy charging station comprising a charging locking mechanism also having a charging station locking mechanism including at least one lever pivotably mounted to the charging station, the lever being configured to lock the electronics unit to the charging station. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices in the same way in order to allow for an electronic unit to be locked or held in a desired position while in a dock system to allow for data transfer and/or power recharging without interruption caused by accidental disconnection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/            Primary Examiner, Art Unit 3791